Per Curiam,
In his opinion dismissing the exceptions and confirming the auditor’s reports the learned president of the common pleas has so carefully considered and satisfactorily disposed of the questions presented by the assignments of error that nothing can be profitably added to what he has so well said. A careful examination of the record has disclosed nothing that would justify us in disturbing the decree; and we accordingly affirm the same and dismiss the appeal for reasons given in the opinion referred to.
Decree affirmed and appeal dismissed at appellant’s costs.